Attorney name, bar #             Bruce D. Bridegroom #002649
Attorney address                 1656 N. Columbus Blvd.
Attorney city, state zip         Tucson, AZ 85712
Attorney phone number            520-792-0600
Attorney email                   bruce.bridegroom@gmail.com

                                   UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF ARIZONA
 In Re:                                                        Case No. 4:17-bk-03381-SHG

 JACOB PALAFOX,                                                CHAPTER 13 PLAN

                                                                  Original
                                                                  Amended
                                                               T   First Modified
                                                               T   Payments includes post-petition mortgage payments
                                                               T   Flat Fee/Administrative Expense
                                                    Debtor.       Hourly Fee/Administrative Expense

This Plan1 includes the following (check all that are applicable):

               A limit on the amount of a secured claim, which may result in a partial payment or no payment to the
                secured creditor. See Section (C)(5)(b).
               Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest. See Section (C)(5)(c).
          T     Nonstandard Provisions. See Section (H).

Your rights may be affected by this Plan. Your claim may be reduced, modified or eliminated. If you object
to the treatment of your claim as proposed in this Plan or to any provision of this Plan, you must file a written
objection by the deadline set forth below. The Bankruptcy Court may confirm this Plan without further
notice if no objection is filed and the order is approved by the Trustee. See Bankruptcy Rule 3015 and Local
Rule 2084-13.

This Chapter 13 Plan is proposed by the above Debtor2. The Debtor certifies that the information contained in this
Plan is accurate. A creditor who disagrees with the proposed treatment of its debt in this Plan must timely file an
objection to the Plan and serve copies on the Debtor, Debtor’s attorney (if any), and the Chapter 13 Trustee not less
than 14 days after the date set for the first meeting of creditors, or any continuation of such meeting, or 28 days after
service of the Plan, whichever is later. See Local Rule 2084-9.

This Plan does not allow claims or alter the need for timely filing any claim. For a creditor to receive a distribution
for an unsecured claim, the creditor must file a proof of claim with the Court.

If confirmed, the Plan will modify the rights and duties of the Debtor and creditors, except secured creditors will
retain their liens until the earlier of payment of the underlying debt or Debtor’s discharge under Code § 13283.



    1
      “Plan” includes the original plan and any amended or modified plan.
    2
      If this is a joint case, then “Debtor” means both Debtors.
    3
      “Code” means the United States Bankruptcy Code, 11 U.S.C. §101 et. seq.

Local Form 2084-4 (12/17)                      Chapter 13 Plan                                                 Page 1
      Case 4:17-bk-03381-SHG              Doc 40 Filed 02/21/19 Entered 02/21/19 14:01:40                   Desc
                                          Main Document      Page 1 of 10
If the case is dismissed or converted to another chapter (for example, Chapter 7) without completion of the Plan,
each lien shall be retained to the extent recognized by applicable nonbankruptcy law.

Pre-petition defaults will be cured using the interest rate set forth in the Plan or Code § 511, if applicable. Any
ongoing obligation will be paid according to the terms of the Plan.

       T       This is an Amended or Modified Plan.

               The reason why Debtor filed this Amended or Modified Plan:
               The Debtor has elected to surrender the house at 5962 E. Eli St. in Tucson, Arizona to Ocwen
               Loan Servicing.

               Summarize how the Plan varies from the last Plan filed:
               See explanation above.

(A)    Plan Payments and Property to be Submitted to the Trustee.

       Plan payments start on May 4, 2017. The Debtor shall pay the Trustee as follows:

               $1,110.00 each month for months 1 through 13.        (05/2017 - 05/2018)
               $1,125.00 each month for months 14 through 19.       (06/2018 - 11/2018)
               $    0.00 each month for months 20 through 22.       (12/2018 - 02/2019)
               $ 250.00 each month for months 23 through 60.        (06/2018 - 04/2022)

       The proposed Plan duration is 60 months. The applicable commitment period is 60 months.

       See Code § 1325(b)(4). In addition to plan payments and, if applicable, mortgage conduit payments, Debtor
       will submit the following property to the Trustee:




(B)    Trustee’s Percentage Fee. The Trustee shall collect upon receipt a percentage fee from all plan payments
       (including mortgage payments) and property received, not to exceed 10%.

(C)    Administrative Expenses and All Claims.

       (1)     Until the Court confirms the Plan the Trustee will make adequate protection payments under Section
               (C)(1)(a) below, mortgage conduit payments under Section (C)(1)(b), if applicable, and pay other
               sums as ordered by the Court. Other disbursements will be made after the Court confirms the Plan.
               Unless otherwise provided for in Section (H) below, disbursements by the Trustee shall be pro rata
               within classes and made in the following order:

               (a)    Adequate protection payments to creditors secured by personal property.

                       None. If “None” is checked, the rest of Section (C)(1)(a) is not to be completed.


Local Form 2084-4 (12/17)                   Chapter 13 Plan                                              Page 2
      Case 4:17-bk-03381-SHG           Doc 40 Filed 02/21/19 Entered 02/21/19 14:01:40                Desc
                                       Main Document      Page 2 of 10
                  Pursuant to Local Rule 2084-6, the Trustee is authorized to make monthly pre-confirmation
                  adequate protection payments to a secured creditor without a Court order, provided the claim
                  is properly listed on Schedule D, a secured proof of claim is filed that includes
                  documentation evidencing a perfected security agreement, and the Debtor or creditor sends
                  a letter to the Trustee requesting payment. The Trustee will apply adequate protection
                  payments to the creditor’s secured claim. After confirmation, adequate protection payments
                  will continue until the claim is paid in full, unless the confirmed Plan or a Court order
                  specifies a different treatment. If a creditor disagrees with the amount of the proposed
                  adequate protection payments or the Plan fails to provide for such payments, the creditor may
                  file an objection to confirmation of this Plan and/or file a motion pursuant to Code §§ 362
                  or 363.

                        Creditor                  Property Description          Collateral        Monthly
                                                                                 Value            Amount
            Automotive Partners Funding      2008 Lincoln MKZ                 $7,021.85       $71.00
                                             VIN: 3LNHM26T78R649189

                          Nonstandard Provisions. See Section (H).

           (b)    Mortgage Conduit Payments.

                  T        None.

                           The Trustee shall disburse Conduit Payments to a Real Property Creditor without
                           regard to whether the Court has confirmed a Plan or the Real Property Creditor has
                           filed a proof of claim. See Section (C)(4)(c) and Local Rule 2084-4.

     (2)   Administrative expenses. Code § 507(a)(2).

           (a)    Attorney fees. Debtor’s attorney has agreed to:

                  T        A flat fee of $3,840.00, of which $840.00 was paid before the filing of the case (See
                           Local Rule 2084-3);
                  or
                          File a fee application for payment of a reasonable amount of fees. The estimated
                           amount of fees to be paid by the Trustee, subject to Court order, is $___________ ,
                           of which $______________ was paid before the filing of the case.

           (b)    Additional Services. Counsel for the Debtor has agreed to charge a flat fee for the following
                  additional services provided to the Debtor:

                  (i)      Before Confirmation:
                                 Adversary proceedings $N/A.
                           T      Lien Avoidance Actions $500.00.
                           T      Preparing and filing of any motion to sell property $500.00.
                           T      Other Flat Fees for MMM Program $2,500.00 after submitting fee application


Local Form 2084-4 (12/17)               Chapter 13 Plan                                               Page 3
      Case 4:17-bk-03381-SHG       Doc 40 Filed 02/21/19 Entered 02/21/19 14:01:40                 Desc
                                   Main Document      Page 3 of 10
                 (ii)      After Confirmation:
                           T      Preparing and filing of Modified Plan $500.00.
                           T      Responding to motion to dismiss and attendance at hearings $500.00.
                           T      Defending motion for relief from the automatic stay $500.00.
                                 Adversary proceedings $N/A.
                           T      Lien Avoidance Actions $500.00.
                           T      Preparing and filing of any motion to sell property $500.00.
                                 Other Flat Fees for ____________________________________________.

                 All other additional services will be billed at the rate of $275.00 per hour for attorney time
                 and $75.00 per hour for paralegal time. Counsel will file and notice a separate fee application
                 detailing the additional fees and costs requested. Counsel will include all time expended in
                 the case in the separate fee application.

           (c)   Other Professional Expenses:



     (3)   Leases and Unexpired Executory Contracts.

           T     None. If“None” is checked, the rest of Section (C)(3) is not to be completed.

                 Pursuant to Code § 1322(b), the Debtor assumes or rejects the following lease or unexpired
                 executory contract. For a lease or executory contract with sums owing, the arrearage will be
                 cured by periodic plan payments. Unless the Court orders otherwise, the arrearage amount
                 shall be the amount stated in the creditor’s allowed proof of claim.

           (a)   Assumed.

                 No interest will be paid on the prepetition arrearage unless otherwise stated in Nonstandard
                 Provisions at Section (H). A creditor identified in this paragraph may mail to the Debtor all
                 correspondence, notices, statements, payment coupons, escrow notices, and default notices
                 concerning any change to the monthly payment or interest rate without such being a violation
                 of the automatic stay.

                        Creditor           Property Description      Estimated                Arrearage
                                                                     Arrearage               Through Date
                                                                     Amount



                          Nonstandard Provisions. See Section (H).

           (a)   Rejected.

                            Creditor                                  Property Description



Local Form 2084-4 (12/17)               Chapter 13 Plan                                              Page 4
      Case 4:17-bk-03381-SHG       Doc 40 Filed 02/21/19 Entered 02/21/19 14:01:40                Desc
                                   Main Document      Page 4 of 10
                           Nonstandard Provisions. See Section (H).

     (4)   Creditors with a Security Interest in Real Property.

           T        None. If “None” is checked, the rest of Section (C)(4) is not to be completed.

           (a)      Claim Wholly Unsecured. The Debtor considers any real property creditor listed below to
                    have an unsecured claim under Code § 506(a) as senior liens are greater in amount than the
                    value of the real property. Unless disallowed or otherwise ordered, each of the following
                    shall be classified as a wholly unsecured claim under Section (C)(7) below. This provision
                    shall not alter the status of a claim otherwise entitled to be classified as a priority under Code
                    § 507(a)(8).

                        Creditor               Property Description       Value of                    Total
                                                                          Collateral                Amount of
                                                                                                    Liens with
                                                                                                     Greater
                                                                                                     Priority



           (b)      No Pre-Petition Mortgage Arrears. To the extent there are no pre-petition arrears, regular
                    post-petition mortgage payments shall be paid directly by the Debtor to the secured creditor.

                        Creditor                   Property Address                Post-Petition Payments by
                                                                                             Debtor




           (c)      Curing of Default and Maintenance of Payments. Prepetition arrearages, including fees and
                    costs, as well as the regular post-petition payments shall be paid through the Plan by the
                    Trustee. No interest will be paid on the prepetition arrearage unless otherwise stated in
                    Nonstandard Provisions. Unless the Court orders otherwise, the arrearage amount shall be
                    the amount stated in the creditor’s allowed proof of claim. A creditor identified in this
                    paragraph may mail the Debtor all correspondence, notices, statements, payment coupons,
                    escrow notices, and default notices concerning any change to the monthly payment or interest
                    rate without violating the automatic stay.

                 Creditor or Property       Property Description           Current           Estimated     Interest
                      Servicing                                            Monthly           Arrearage     Rate, if
                        Agent                                              Payment            Amount       applica
                                                                                             Owed and        ble
                                                                                               Date          (i.e.
                                                                                               Owed        HOA’s)
                                                                                             Through



Local Form 2084-4 (12/17)                 Chapter 13 Plan                                                   Page 5
      Case 4:17-bk-03381-SHG         Doc 40 Filed 02/21/19 Entered 02/21/19 14:01:40                     Desc
                                     Main Document      Page 5 of 10
                          Nonstandard Provisions. See Section (H).

     (5)   Claims Secured by Personal Property or a Combination of Real and Personal Property.

                  None. If “None” is checked, the rest of Section (C)(5) is not to be completed.

                   Claims under paragraphs (a) and (b) that are included in the plan payment will be paid
                   concurrently and pro rata.

           (a)     Unmodified Secured Claims.

                   T       None. If “None” is checked, the rest of Section (C)(5)(a) is not to be completed.

                   A claim stated in this subparagraph (i.e. 910 claims) will be paid in full under the Plan with
                   interest at the rate stated below, which may vary from the contract interest rate. Unless
                   otherwise ordered, the principal amount to be paid will be as stated in the creditor’s proof
                   of claim. The holder of a claim will retain the lien until the earlier of payment of the
                   underlying debt determined under nonbankruptcy law or discharge under Code § 1328, at
                   which time the lien will terminate and shall be released by the creditor. Federal tax liens shall
                   continue to attach to property excluded from the bankruptcy estate under Code § 541(c)(2)
                   until the Internal Revenue Service is required to release the liens in accordance with
                   nonbankruptcy law.

                       Creditor               Property Description          Estimated          Proposed Interest
                                                                            Amount to               Rate
                                                                            be Paid on
                                                                             Secured
                                                                              Claim



                  This debt has nonfiling codebtor(s) other than a spouse.
                          Name(s) of other individual(s) liable: _____________________________________
                          Post-petition payments to be made by:              Trustee; or
                                                                             Nonfiling codebtor.

                          Nonstandard Provisions. See Section (H).

           (b)     Modified Secured Claims.

                          None. If “None” is checked, the rest of Section (C)(5)(b) is not to be completed.

           Secured creditors listed below shall be paid the amount shown below as the Amount to be Paid on
           Secured Claim, with such amount paid through the Plan payments. If the Plan proposes to pay a
           Secured Claim less than the amount asserted in the proof of claim, then the holder of the Secured
           Claim must file a timely objection to the Plan. If the principal amount of the creditor’s proof of claim
           is less than the Amount to be Paid on Secured Claim, then only the proof of claim amount will be
           paid. If a creditor fails to file a secured claim or files a wholly unsecured claim, the debtor may delete

Local Form 2084-4 (12/17)                Chapter 13 Plan                                                  Page 6
      Case 4:17-bk-03381-SHG        Doc 40 Filed 02/21/19 Entered 02/21/19 14:01:40                    Desc
                                    Main Document      Page 6 of 10
           the proposed payment of a secured claim in the order confirming plan. The holder of a timely filed
           secured claim will retain its lien until the earlier of payment of the underlying debt determined under
           nonbankruptcy law or discharge under Code § 1328, at which time the lien will terminate and shall
           be released by the creditor. Any proposed adequate protection payments are provided for in Section
           (C)(1)(a) above.

                   Creditor and Property            Debt           Value of           Amount to         Proposed
                       Description                 Amount        Collateral and       be Paid on         Interest
                                                                  Valuation            Secured             Rate
                                                                   Method               Claim
            Automotive Partners Funding          $7,021.85      $6,000.00           $7,021.85         6.50%
            2008 Lincoln MKZ                                    KBB.com
            VIN: 3LNHM26T78R649189

                            Nonstandard Provisions. See Section (H).

           (c)       Lien Avoidance.

                     T       None. If “None” is checked, the rest of Section (C)(5)(c) need not be completed.

                     The judicial liens or nonpossessory, nonpurchase money security interests securing the
                     claims listed below impair exemptions to which the debtor(s) would have been entitled under
                     Code § 522(b). Unless ordered otherwise, a judicial lien or security interest securing a claim
                     listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                     order confirming the plan. The amount of the judicial lien or security interest that is avoided
                     will be treated as an unsecured claim in Section (C)(7) to the extent allowed. The amount,
                     if any, of the judicial lien or security interest that is not avoided will be paid in full as a
                     secured claim under the plan. See Code § 522(f) and Bankruptcy Rule 4003(d). If more than
                     one lien is to be avoided, provide the information separately for each lien. All information
                     for the avoidance of the lien(s) must be provided.

                  Information regarding            Information regarding calculation of lien avoidance and
                 judicial lien or security                  treatment of remaining secured claim
                          interest



     (6)   Priority, Unsecured Claims, Other Than Debtor’s Attorney Fees.

                    None. If “None” is checked, the rest of Section (C)(6) need not be completed

                     All allowed claims entitled to priority treatment under Code §507 shall be paid in full, pro
                     rata:

           (a)       Unsecured Domestic Support Obligations. The Debtor shall remain current on such
                     obligations that come due after filing the petition. Unpaid obligations before the petition date


Local Form 2084-4 (12/17)                  Chapter 13 Plan                                                Page 7
      Case 4:17-bk-03381-SHG          Doc 40 Filed 02/21/19 Entered 02/21/19 14:01:40                  Desc
                                      Main Document      Page 7 of 10
                     are to be cured in the plan payments. The amount to be paid will be adjusted to the creditor’s
                     allowed claim amount, through the claim process. If the holder of a domestic support
                     obligation disagrees with the treatment proposed in this Plan, the holder must file a timely
                     objection.

                               Creditor                                    Estimated Arrearage



             (b)     Other unsecured priority claims.

                               Creditor                       Type of Priority Debt          Estimated Amount
               Arizona Department of Revenue              2014 taxes                       $178.04

                            Nonstandard Provisions. See Section (H).

      (7)    Nonpriority, Unsecured Claims. Allowed unsecured, nonpriority claims shall be paid pro rata the
             balance of payments, if any, under the Plan. The amount to be paid or actually paid may differ from
             the Plan Analysis, depending on the Plan confirmation process and claims allowance.

                            Nonstandard Provisions. See Section (H).

(D)   Surrendered Property.

            None. If “None” is checked, the rest of Section (D) is not to be completed.

             Debtor surrenders the following property to the secured creditor. Upon confirmation of this Plan or
             except as otherwise ordered, bankruptcy stays are lifted as to the collateral to be surrendered. Any
             claim filed by such creditor shall receive no distribution until the creditor files a claim or an
             amended proof of claim that reflects any deficiency balance remaining on the claim. Should the
             creditor fail to file an amended deficiency claim consistent with this provision, the Trustee need not
             make any distributions to that creditor.

                            Entity                                     Brief Description of Property
       Ocwen Loan Servicing                               5962 E. Eli St.
                                                          Tucson, AZ 85711-1153
       Conn Appliances Inc.                               65" curved 1080p 24, Sound Plate & PS4 BDL KZ
                                                          Knack NB

(E)   Vesting. Except as stated in this paragraph, property of the estate shall vest in the Debtor upon confirmation
      of the Plan.

            The following property shall vest in the Debtor upon Plan completion:



Local Form 2084-4 (12/17)                  Chapter 13 Plan                                                Page 8
      Case 4:17-bk-03381-SHG          Doc 40 Filed 02/21/19 Entered 02/21/19 14:01:40                  Desc
                                      Main Document      Page 8 of 10
                                                        Brief Description of Property



               Nonstandard Provisions. See Section (H).

(F)    Tax Returns. While the case is pending, the Debtor shall provide to the Trustee a copy of any post-petition
       tax return within 14 days after filing the return with the tax agency. The Debtor has filed all tax returns for
       all taxable periods during the four-year period ending on the petition date, except:

                                                         Unfiled Tax Returns



(G)    Funding Shortfall. Debtor will cure any funding shortfall before the Plan is deemed completed.

(H)    Nonstandard Provisions. Any Nonstandard Provision included herein must not be inconsistent with the
       Code or Local Rules and must identify the provision of the Plan being modified, the proposed modification
       and the justification for the modification. Any Nonstandard Provision placed elsewhere in this Plan is void.
       The Debtor submits the following provisions that vary from Section (C) of the Local Plan Form:

               None. If “None” is checked, the rest of Section (H) is not to be completed.
       T        Provide the detail required above.

                                                      Nonstandard Provisions
 (§ (D): The Debtor has elected to surrender the house at 5962 E. Eli St. in Tucson, Arizona to Ocwen Loan
 Servicing. Through February 2019 the trustee has disbursed $2,359.94 on the pre-petition mortgage arrears,
 $12,614.63 in conduit payments and $308.16 on the Postpetition Mortgage Fees, Expenses, and Charges. No
 further disbursements shall be made on these claims.

(I)    Plan Summary. If there are discrepancies between the Plan and this Plan Analysis, the provisions of the
       confirmed Plan control.

       (1)    Trustee’s Compensation (10% of Total of Plan Payments to Trustee): . . . . . . . . . . . . . . $3,068.00
       (2)    Administrative Expenses (§ (C)(2)) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $3,000.00
       (3)    Leases and Executory Contracts (§ (C)(3)). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $0.00
       (4)(a) HISTORIC Conduit Mortgage Payments (§ (C)(4)(c)) . . . . . . . . . . . . . . . . . . . . . . . . . $12,614.63
       (4)(b) HISTORIC Arrearage Claims Secured Solely by Real Property (§ (C)(4)(c)) . . . . . . . . . $2,359.94
       (4)(c) HISTORIC Postpetition Mortgage Fees, Expenses, and Charges . . . . . . . . . . . . . . . . . . . $308.16
       (5)(a) Claims Secured by Personal Property or Combination of Real & Personal . . . . . . . . . . . . . . . . . . .
              Property (§ (C)(5)) - Unmodified . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $0.00
       (5)(b) Claims Secured by Personal Property or Combination of Real & Personal . . . . . . . . . . . . . . . . . .
              Property (§ (C)(5)) - Modified . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $8,243.44
       (6)    Priority Unsecured Claims (§ (C)(6)) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $178.04
       (7)    Unsecured Nonpriority Claims (§ (c)(7)) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $907.79
       (8)    Total of Plan Payments to Trustee . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $30,680.00


Local Form 2084-4 (12/17)                           Chapter 13 Plan                                                               Page 9
      Case 4:17-bk-03381-SHG                   Doc 40 Filed 02/21/19 Entered 02/21/19 14:01:40                                 Desc
                                               Main Document      Page 9 of 10
(J)    Section 1325 analysis.
       (1)    Best Interest of Creditors Test:
              (a)     Value of debtor’s interest in nonexempt property. . . . . . . . . . . . . . . . . . . . . . . . . . . .                   $0.00
              (b)     Plus: Value of property recoverable under avoiding powers . . . . . . . . . . . . . . . . . . .                           $0.00
              (c)     Less: Estimated Chapter 7 administrative expenses . . . . . . . . . . . . . . . . . . . . . . . . . .                     $0.00
              (d)     Less: Amount payable to unsecured, priority creditors. . . . . . . . . . . . . . . . . . . . . . . .                      $0.00
              (e)     Equals: Estimated amount payable to unsecured, nonpriority claims
                      if debtor filed Chapter 7 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   $0.00

       (2)       Section 1325(b) Analysis:
                 (a)    Monthly Disposable Income, Form B 122C-2 (if less than $0, then state $0) . . . . . . $0.00
                 (b)    Applicable Commitment Period . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . x 60
                 (c)    Total of Line (2)(a) amount x 60 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $0.00

(K)    Estimated Payment to Unsecured, Nonpriority Creditors Under Plan . . . . . . . . . . . . . . . . . . . . . . $907.79

Certification by Debtor and Attorney for Debtor: No changes were made to the Model Plan, other than the
possible inclusion of relevant Nonstandard Provisions in Section (H).


Dated: February 21, 2019


/s/ Jacob Palafox
Jacob Palafox
Debtor


/s/ Bruce D. Bridegroom
Bruce D. Bridegroom
Attorney for Debtor




Local Form 2084-4 (12/17)                            Chapter 13 Plan                                                                    Page 10
      Case 4:17-bk-03381-SHG                    Doc 40 Filed 02/21/19 Entered 02/21/19 14:01:40                                      Desc
                                                Main Document      Page 10 of 10
